728 N.W.2d 864 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Cortez CUNNINGHAM, Defendant-Appellant.
Docket No. 132109. COA No. 268012.
Supreme Court of Michigan.
March 30, 2007.
On order of the Court, the application for leave to appeal the August 2, 2006 order of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting Attorney to answer the application for leave within 28 days after the date of this order, specifically stating its position on whether defendant is entitled to jail credit and, if so, in what amount.
The application for leave to appeal remains pending.